Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevens et al. (US. 2016/0336676 A1).
In Regards to Claim 22:
Stevens teaches a method for preventing the inadvertent coupling improperly or non-mating connector portions (12), one of the connector portions (12) having an inner conductor (16) for transmitting RF signals across a connector interface and an outer conductor basket (18) having at least one axially projecting finger (30) to electrically ground the connector portions (12); the method including the steps of: 
configuring an annular abutment (34) having an outwardly projecting alignment guide (36) to promote alignment of mating connectors (12/14) while preventing plastic deformation of at least one of the axially projecting fingers (30) upon joining mating connectors (12/14). (Paragraph 6, a collapsible protective insert disposed over the outer conductor basket inhibiting plastic deformation of the basket fingers to protect and support the outer conductor basket should a connector be improperly insert into the basket.)
In Regards to Claim 23:
Stevens teaches the method of claim 22, further comprising the step of securing the annular abutment (34) to connector (10) by press fitting annular abutment (34) to an outwardly facing surface of the connector (34).

Allowable Subject Matter
Claims 1-21 are allowed.
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 1 Matsumoto (US. 9,761,963 B1) teaches “In a connector having a pair of connectors operative to transmit RF signals across an interface, at least one of the connectors, comprising: an inner conductor surrounded by an outer conductor basket, the outer conductor basket having a plurality of axially projecting fingers separated by an axial slot between adjacent fingers; an annular abutment projecting axially from an annular base between the socket and the basket, the annular abutment comprising: 
an outwardly facing abutment surface opposing a back-side surface of the axially projecting fingers; wherein the outwardly facing abutment surface is configured to prevent radially inward displacement, and plastic deformation, of the basket fingers.” (Connector 11, inner conductor 22, outer conductor 14, projecting fingers 14A, and annular abutment 15)
Matsumoto (US. 9,761,963 B1) does not teach “an alignment guide integral with the annular abutment and comprising a flanged end portion projecting radially outboard from the upper end portion of the annular abutment and configured to be disposed forward of the tip ends of each basket finger; and wherein the alignment guide is configured to align mating connectors upon joining the connectors.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 1, these limitations, in combination with remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.
Claims 2-10 are dependent on claim 1 and are therefore allowable for the same reasons.  	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 11 Matsumoto (US. 9,761,963 B1) teaches “An annular abutment configured to prevent damage to at least one axially projecting finger of an outer conductor basket associated with an RF connector, comprising: an annular abutment defining an outwardly facing abutment surface configured to define a shallow angle with respect to a back-side surface of the axially projecting fingers of an outer conductor basket of a connector; and wherein the outwardly facing abutment surface is configured to prevent radially inward displacement, and plastic deformation, of the basket fingers.” (Connector 11, inner conductor 22, outer conductor 14, projecting fingers 14A, and annular abutment 15)
Matsumoto (US. 9,761,963 B1)does not teach “an alignment guide integral with the annular abutment and comprising a flanged end portion projecting radially outboard from the upper end portion of the annular abutment and configured to be disposed over the tip ends of each basket finger; and wherein the alignment guide is configured to align mating connectors upon joining the connectors.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 11, these limitations, in combination with remaining limitations of claim 11, are neither taught nor suggested by the prior art of record, therefore claim 11 is allowable.
Claims 12-18 are dependent on claim 11 and are therefore allowable for the same reasons.  
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 19 Matsumoto (US. 9,761,963 B1) teaches “In a connector having a pair of connectors operative to transmit RF signals across a mating interface, at least one of the connectors, comprising: 
an inner conductor surrounded by an outer conductor basket, the outer conductor basket having a plurality of axially projecting fingers separated by an axial slot between adjacent fingers; an annular abutment projecting axially from an annular base, radially outboard of the outer conductor basket, the annular abutment comprising: 
an inwardly facing abutment surface spaced apart from and opposing the back-side surface of the axially projecting fingers; and wherein the inwardly facing abutment surface is configured to prevent radially outward displacement, and plastic deformation, of the basket fingers.” (Connector 11, inner conductor 22, outer conductor 14, projecting fingers 14A, and annular abutment 15)
Matsumoto (US. 9,761,963 B1) does not teach “an alignment guide integral with the annular abutment and comprising a flanged end portion projecting radially inward from the upper end portion of the annular abutment and configured to be disposed forward of the tip ends of each basket finger; and wherein the alignment guide is configured to align mating connectors upon joining the connectors.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 19, these limitations, in combination with remaining limitations of claim 19, are neither taught nor suggested by the prior art of record, therefore claim 19 is allowable.
Claims 20-21 are dependent on claim 19 and are therefore allowable for the same reasons.  	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831